Exhibit 10.1

Performance Unit Agreement

CAREER EDUCATION CORPORATION

2016 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AGREEMENT

This PERFORMANCE UNIT AGREEMENT (this “Agreement”), dated                     ,
20     (the “Grant Date”) is by and between Career Education Corporation, a
Delaware corporation (the “Company”), and                      (the
“Participant”).

To evidence such Award and to set forth its terms, the Company and the
Participant agree as follows:

1.    Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Career Education Corporation 2016
Incentive Compensation Plan, as amended from time to time (the “Plan”). When
used herein, the following terms shall have the meaning set forth in this
Section 1.

(a)    “Award Percentage” means a percentage determined pursuant to the table
set forth below, based on the Company’s Performance Percentile:

 

Performance Percentile

  

Award Percentage

75 or higher    200% 70    180% 60    140% 50    100% 40    80% 30    60% 25   
50% Lower than 25    0%

Note: To the extent the Performance Percentile is in between the percentiles
listed in the table above, the applicable Award Percentage will be interpolated.
For example, if the Performance Percentile is 55, then the Award Percentage
would be 120%.

Notwithstanding the foregoing table, if the Company’s Total Shareholder Return
is less than zero (0), then the Award Percentage will be determined pursuant to
the table set forth above, but in such case, the Award Percentage shall not
exceed 100%.

(b)    “Closing Stock Price” means the average of the closing prices of the
stock of the Company or the Peer Group member, as applicable, for each trading
day during the ninety (90) calendar day period immediately preceding, but not
including, the last day of the Performance Period, except as otherwise provided
in Section 1(e). The Closing Stock Price shall be adjusted so that such price
represents the amount it would have been had all dividends paid during the
Performance Period been reinvested in stock of the Company or the Peer Group
member, as applicable, on the ex-dividend date.

(c)    “Opening Stock Price” means the average of the closing prices of the
stock of the Company or the Peer Group member, as applicable, for each trading
day during the ninety (90) calendar day period immediately preceding, but not
including, the first day of the Performance Period.

(d)    “Payment Date” means a date selected by the Company, which shall occur
any time in the period beginning January 1, 20     and ending on March 15,
20    .

 

-1-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

(e)    “Peer Group” means the entities listed on Exhibit A, but in each case
only if the stock of such entity remains publicly traded on a national
securities exchange as of the last day of the Performance Period, except as
follows:

        (i)    If during the Performance Period a member of the Peer Group files
a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code or
liquidation under Chapter 7 of the U.S. Bankruptcy Code, then such member shall
remain as part of the Peer Group; provided, however, that the Closing Stock
Price with respect to such member shall be the average of the closing stock
prices for each trading day during the ninety (90) calendar day period
immediately preceding, but not including, the last trading day on which such
member’s stock is publicly traded on a national securities exchange. If such
member has not ceased to be publicly traded on a national securities exchange
prior to the last day of the Performance Period, then such member shall remain
as part of the Peer Group without the adjustment to the Closing Stock Price set
forth in this Section 1(e)(i).

        (ii)    If during the Performance Period the stock of a member of the
Peer Group ceases to be publicly traded on a national securities exchange as a
result of voluntary or involuntary delisting (other than pursuant to an event
described in Section 1(e)(iii)), then such member shall remain as part of the
Peer Group; provided, however, that the Closing Stock Price with respect to such
member shall be the average of the closing stock prices for each trading day
during the ninety (90) calendar day period immediately preceding, but not
including, the last trading day on which such member’s stock is publicly traded
on a national securities exchange. If such member again becomes publicly traded
on a national securities exchange prior to the date that is ninety (90) calendar
days prior to the last day of the Performance Period, and remains continuously
traded thereon during such period, then such member shall remain as part of the
Peer Group without the adjustment to the Closing Stock Price set forth in this
Section 1(e)(ii).

        (iii)    If during the Performance Period the stock of a member of the
Peer Group ceases to be publicly traded on a national securities exchange as a
result of a management buyout or other “going private” transaction, or a merger,
acquisition or business combination transaction of such member by or with
another entity where such member is not the surviving entity, then such member
shall be removed from the Peer Group.

For the avoidance of doubt, if during the Performance Period a member of the
Peer Group merges or otherwise combines with another entity in a transaction
where such member is the surviving entity and remains publicly traded on a
national securities exchange, then such member shall remain as part of the Peer
Group until determined otherwise pursuant to this Section 1(e). A “national
securities exchange” means a securities exchange that has registered with the
SEC under Section 6 of the Securities Exchange Act of 1934, as amended.

(f)    “Performance Percentile” means the rank, expressed as a percentile and
approved and certified by the Committee, of the Company’s Total Shareholder
Return for the Performance Period when compared against the Total Shareholder
Return of each of the members of the Peer Group. For purposes of this ranking,
the Total Shareholder Return for each member of the Peer Group shall first be
determined and ranked and then the Total Shareholder Return of the Company shall
be compared to the ranking of the Peer Group members.

 

-2-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

(g)    “Performance Period” means the period beginning on January 1, 20     and
ending on December 31, 20    .

(h)    “Target Value” means $[            ].

(i)    “Total Shareholder Return” means the result (positive or negative) of the
following formula (expressed as a percentage): (A – B)/B; where “A” equals the
Closing Stock Price, and “B” equals the Opening Stock Price.

2.    Grant of Performance Unit. Subject to and upon the terms and conditions
set forth in this Agreement and the Plan, the Committee granted to the
Participant a performance unit (the “Performance Unit”) on the Grant Date, and
the Participant hereby accepts the grant of the Performance Unit as set forth
herein. Except as otherwise provided herein, the Performance Unit granted hereby
shall have no value until the Payment Date.

3.    Limitations on Transferability. Except in the event of the death of the
Participant, at any time prior to the Payment Date, the Performance Unit, or any
interest therein, cannot be directly or indirectly transferred, sold, assigned,
pledged, hypothecated, encumbered or otherwise disposed.

4.    Payment for Performance Unit. Following the end of the Performance Period,
but not later than March 15, 20    , the Company will pay the Participant an
amount in respect of the Performance Unit (which amount may not be less than
zero dollars ($0)) determined pursuant to this Section 4. The amount due to the
Participant in respect of the Performance Unit shall equal the product of
(a) the Target Value, multiplied by (b) the Award Percentage. The amount payable
to the Participant hereunder shall be subject to tax withholding as required by
Section 16.

5.    Termination of Service. Subject to Section 6, the provisions of this
Section 5 shall apply in the event that the Participant incurs a Termination of
Service at any time prior to the end of the Performance Period.

(a)    If the Participant incurs a Termination of Service prior to the end of
the Performance Period because of his or her death or Disability, the
Participant (or his or her beneficiary, if applicable, as selected in accordance
with Article XIV of the Plan) shall receive a payment in respect of the
Performance Unit equal to the result of the following formula: A x (B/1095);
where “A” equals the Target Value and “B” equals the number of days elapsing
between the beginning of the Performance Period and the applicable Termination
of Service. The amount payable pursuant to this Section 5(a) (i) will be paid as
soon as reasonably possible following the date of such Termination of Service,
but in no case later than March 15 of the year following the year in which such
Termination of Service occurs, and (ii) will be subject to tax withholding as
required by Section 16.

(b)    If the Participant incurs a Termination of Service prior to the end of
the Performance Period for any reason other than his or her death or Disability,
then the Performance Unit shall be immediately forfeited to the Company and no
amount will become due or owing to the Participant under this Agreement.

(c)    For the avoidance of doubt, (i) if the Participant incurs a Termination
of Service for any reason other than Cause after the end of the Performance
Period but prior to the Payment Date, he or she shall remain eligible for the
payment described in Section 4 hereof, and (ii) in the event the Participant
incurs a Termination of Service for Cause at any time prior to

 

-3-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

the Payment Date, no amount shall be payable to the Participant hereunder and
the Performance Unit shall be forfeited by the Participant as of the date of
such Termination of Service.

6.    Change in Control. Upon a Change in Control, the Participant will have
such rights with respect to the Performance Unit as are provided for in the
Plan.

7.    Adjustments. The Committee may make or provide for such adjustments as
provided for in Section 4.3 of the Plan.

8.    Restrictive Covenants. [The following shall be applicable to Participants
except those in the categories with special provisions set forth below] In
consideration of receiving the Performance Unit hereunder, and as a term and
condition of the Participant’s employment with the Company, the Participant
agrees to adhere to, and be bound by, the following restrictions. The
Participant hereby acknowledges that the Participant’s job responsibilities give
the Participant access to confidential and proprietary information belonging to
the Company and/or its subsidiaries and Affiliates, and that this and other
confidential information to which the Participant has access is not readily
available to the public and gives to the Company an opportunity to gain an
advantage over competitors who do not know or use this information in the same
manner as the Company, and would give to competitors an unfair advantage over
the Company, its subsidiaries or Affiliates in any of the markets in which the
Company, its subsidiaries or Affiliates maintains schools, provides on-line
education classes or otherwise conducts business. The Participant further
acknowledges that the following restrictions will not cause the Participant
undue hardship. Consequently, the Participant agrees that the restrictions below
(the “Restrictive Covenants”) are reasonable and necessary to protect the
Company’s and/or its subsidiaries’ or Affiliates’ legitimate business interests.

During the Participant’s employment with the Company and/or any of its
subsidiaries and Affiliates and continuing thereafter for the post-termination
periods specified below, the Participant will not, in any way, directly or
indirectly, either for the Participant or any other person or entity, whether
paid or unpaid:

(a)    For                      following Participant’s voluntary Termination of
Service with the Company or Participant’s Termination of Service by the Company
for Cause, accept employment with, own, manage, operate, consult or provide
expert services to any person or entity that competes with the Company or any of
its subsidiaries and Affiliates in any capacity that involves any
responsibilities or activities involving or relating to any Competing
Educational Service, as defined herein. “Competing Educational Service” means
any educational service that competes with the educational services provided by
the Company and/or any of its subsidiaries or Affiliates, including but not
limited to coursework in the areas of [visual communication and design
technologies; information technology; business studies; culinary arts; and
health education], or any education service. The Participant hereby acknowledges
that the following organizations, among others, provide Competing Educational
Services and, should the Participant accept employment with, own, manage,
operate, consult or provide expert services to any of these organizations, it
would inevitably require the use and/or disclosure of confidential information
belonging to the Company and/or its subsidiaries or Affiliates and would provide
such organizations with an unfair business advantage over the Company: [American
Public Education, Inc., Anthem Education, Apollo Education Group, Inc.,
Bridgepoint Education, Inc., Capella Education Company, Career Step, LLC, Delta
Career Education Corporation, DeVry Education Group Inc., Education Management
Corporation, EmbanetCompass, Grand Canyon Education Inc., Kaplan, Inc., Laureate
Education, Inc.,

 

-4-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

Learning Tree International Inc., Lincoln Education Services Corporation,
National American University Holdings Inc., Ross Education, LLC, Strayer
Education Inc., Universal Technical Institute Inc., Zenith Education Group,
Inc.] and each of their respective subsidiaries, affiliates and successors.
[Bracketed text to be updated annually by management.] The Participant further
acknowledges that the Company and/or its subsidiaries or Affiliates provide
career-oriented education through physical campuses throughout the United States
and web-based virtual campuses throughout the world and, therefore, it is
impracticable to identify a limited, specific geographical scope for this
Restrictive Covenant. If the Participant incurs an involuntary Termination of
Service by the Company other than for Cause, the Participant will not be subject
to any post-termination non-compete restriction under this Section 8(a).

(b)    For                      following Participant’s Termination of Service
with the Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries or Affiliates to leave his/her
employment.

(c)    At all times following the Participant’s Termination of Service with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics. A Participant shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a Company
trade secret that is made in confidence to a Federal, State, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law. A Participant shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a Company trade secret that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. A Participant
who files a lawsuit for retaliation by the Company for reporting a suspected
violation of law may disclose the trade secret to the Participant’s attorney and
use the trade secret information in the court proceeding, if the Participant
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Furthermore, nothing in this
Agreement restricts or prohibits Participant from initiating communications
directly with, responding to any inquiries from, providing testimony before,
providing documents or other information to, reporting possible violations of
law or regulation to, or from filing a claim or charge or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, or any agency
Inspector General, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. Participant does
not need the prior authorization of the Company to make any such reports,
disclosures or communications. Participant is not required to notify the Company
that Participant has made such reports, disclosures or communications.

Should the Participant breach the terms of these Restrictive Covenants, the
Company reserves the right to enforce the terms herein in court and seek any and
all remedies available to it in equity and law, and the Participant agrees to
pay the Company’s attorneys’ fees and costs should it succeed on its claim(s).
Further, should the Participant breach the terms of these Restrictive Covenants,
the Participant will forfeit any right to the payments made or remaining due
hereunder, subject to the terms and conditions of the Plan, and the Participant
agrees to pay the Company’s attorneys’ fees and costs incurred in recovering
such payments made pursuant hereto.

 

-5-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

It is the intention of the Participant and the Company that in the event any of
the covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Participant and the Company agree that such covenants may be
modified and narrowed by a court, so as to provide the maximum legally
enforceable protection of the Company’s and any of its subsidiaries’ or
Affiliates’ interests as described in this Agreement.

[The following shall be applicable to California and Attorney Participants as
well as Participants who are deemed to be in a less competitively significant
role] In consideration of receiving the Performance Unit hereunder, and as a
term and condition of the Participant’s employment with the Company, the
Participant agrees to adhere to, and be bound by, the following restrictions.
The Participant hereby acknowledges that the Participant’s job responsibilities
give the Participant access to confidential and proprietary information
belonging to the Company and/or its subsidiaries and Affiliates, and that this
and other confidential information to which the Participant has access is not
readily available to the public and gives to the Company an opportunity to gain
an advantage over competitors who do not know or use this information in the
same manner as the Company, and would give to competitors an unfair advantage
over the Company, its subsidiaries or Affiliates in any of the markets in which
the Company, its subsidiaries or Affiliates maintains schools, provides on-line
education classes or otherwise conducts business. The Participant further
acknowledges that the following restrictions will not cause the Participant
undue hardship. Consequently, the Participant agrees that the restrictions below
(the “Restrictive Covenants”) are reasonable and necessary to protect the
Company’s and/or its subsidiaries’ or Affiliates’ legitimate business interests.

During the Participant’s employment with the Company and/or any of its
subsidiaries and continuing thereafter for the post-termination periods
specified below, the Participant will not, in any way, directly or indirectly,
either for the Participant or any other person or entity, whether paid or
unpaid:

(a)    For                      following Participant’s voluntary Termination of
Service with the Company or Participant’s Termination of Service by the Company
for Cause, accept employment with, own, manage, operate, consult or provide
expert services to any person or entity that would require the use, disclosure
or dissemination of confidential information belonging to the Company and/or its
subsidiaries or Affiliates. If the Participant incurs an involuntary Termination
of Service by the Company other than for Cause, the Participant will not be
subject to any post-termination restrictive covenant under this Section 8(a).

(b)    For                      following Participant’s Termination of Service
with the Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries or Affiliates to leave his/her
employment.

(c)    At all times following the Participant’s Termination of Service with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics. A Participant shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a Company
trade secret that is made in confidence to a Federal, State, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law. A Participant shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a Company trade secret that is made in a complaint or other

 

-6-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

document filed in a lawsuit or other proceeding, if such filing is made under
seal. A Participant who files a lawsuit for retaliation by the Company for
reporting a suspected violation of law may disclose the trade secret to the
Participant’s attorney and use the trade secret information in the court
proceeding, if the Participant files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order. Furthermore, nothing in this Agreement restricts or prohibits Participant
from initiating communications directly with, responding to any inquiries from,
providing testimony before, providing documents or other information to,
reporting possible violations of law or regulation to, or from filing a claim or
charge or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, or any agency Inspector General, or from making other disclosures that
are protected under the whistleblower provisions of state or federal law or
regulation. Participant does not need the prior authorization of the Company to
make any such reports, disclosures or communications. Participant is not
required to notify the Company that Participant has made such reports,
disclosures or communications.

Should the Participant breach the terms of these Restrictive Covenants, the
Company reserves the right to enforce the terms herein in court and seek any and
all remedies available to it in equity and law, and the Participant agrees to
pay the Company’s attorneys’ fees and costs should it succeed on its claim(s).
Further, should the Participant breach the terms of these Restrictive Covenants,
the Participant will forfeit any right to the payments made or remaining due
hereunder, subject to the terms and conditions of the Plan, and the Participant
agrees to pay the Company’s attorneys’ fees and costs incurred in recovering
such payments made pursuant hereto.

It is the intention of the Participant and the Company that in the event any of
the covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Participant and the Company agree that such covenants may be
modified and narrowed by a court, so as to provide the maximum legally
enforceable protection of the Company’s and any of its subsidiaries’ or
Affiliates’ interests as described in this Agreement.

9.    Effect of Amendment of Plan or Agreement. No discontinuation,
modification, or amendment of the Plan may, without the written consent of the
Participant, adversely affect the rights of the Participant under this
Agreement, except as otherwise provided under the Plan. This Agreement may be
amended as provided under the Plan, but except as provided in the Plan no such
amendment shall adversely affect the Participant’s rights under the Agreement
without the Participant’s written consent, unless otherwise permitted by the
Plan.

10.    No Limitation on Rights of the Company. This Agreement shall not in any
way affect the right of the Company to adjust, reclassify, reorganize or
otherwise make changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

11.    No Stockholder Rights. The Performance Unit represents only the right to
receive cash pursuant to the terms hereof and shall not represent an equity
security of the Company and shall not carry any voting or dividend rights.

12.    Compliance with Applicable Laws and Regulations. Notwithstanding anything
herein to the contrary, the Company shall not be obligated to pay amounts due
hereunder

 

-7-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

unless and until the Company is advised by its counsel that such payment is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of such payment, and in order to ensure compliance with
such laws, regulations and requirements, that the Participant make such
covenants, agreements, and representations as the Company, in its sole
discretion, considers necessary or desirable. In addition, to the extent that
all or any portion of any payment otherwise due hereunder would not be
deductible by the Company for federal tax purposes (irrespective of whether the
Company would, in fact, have the ability to take advantage of such deduction),
then the Company reserves the right to reduce or eliminate such payment to an
amount that would be deductible by the Company for federal tax purposes.

13.    Agreement Not a Contract of Employment or Other Relationship. This
Agreement is not a contract of employment and the terms of employment of the
Participant or other relationship of the Participant with the Company shall not
be affected in any way by this Agreement except as specifically provided herein.
The Participant’s execution or acceptance of this Agreement shall not be
construed as conferring any legal rights upon the Participant for a continuation
of an employment or other relationship with the Company, nor shall it interfere
with the right of the Company to discharge the Participant and to treat him or
her without regard to the effect which such treatment might have upon him or her
as a Participant.

14.    No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

15.    No Impact on Other Benefits. The value of the Performance Unit is not
part of the Participant’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

16.    Tax Consequences. Payments made pursuant hereto shall be subject to all
required tax withholding obligations, in accordance with Article XVIII of the
Plan.

17.    Disclosure Rights. Except as required by applicable law, the Company (or
any of its Affiliates) shall not have any duty or obligation to disclose any
information to the holder of the Performance Unit.

18.    Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Participant, to the address
appearing on the records of the Company. Such communication or notice shall be
delivered personally or sent by certified, registered, or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any such notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Participant may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Participant,
and the Participant hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Participant shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.

19.    Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Participant and the successors and assigns of the Company.

 

-8-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

20.    Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that the Performance Unit granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace the Performance Unit in order to cause it to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of such section.

21.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware without
regard to the principles thereof relating to the conflicts of laws.

22.    Receipt of Plan. The Participant acknowledges receipt of a copy of the
Plan, and represents that the Participant is familiar with the terms and
provisions thereof, and hereby accepts the Performance Unit subject to all the
terms and provisions of this Agreement and of the Plan. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretation and
determination shall be conclusive and binding upon the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder.

23.    Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Participant acknowledges and agrees to cooperate to the fullest extent possible
in the investigation, preparation, prosecution, or defense of the Company’s
case, including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel. Nothing in this
paragraph shall be construed as suggesting or implying that the Participant
should testify in any way other than truthfully or provide anything other than
accurate, truthful information.

24.    Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

25.    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

26.    Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

27.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.

28.    Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

 

-9-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

29.    Condition to Return Signed Agreement. This Agreement will be null and
void unless the Participant indicates his or her acceptance of the award of the
Performance Unit provided for hereunder by signing, dating and returning this
Agreement to the Company on or before                     , 20    .

30.    Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made, and the Performance Unit is granted, pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan shall be final and binding upon
the Participant and all other persons.

31.    Clawback Policy. By accepting the grant of the Performance Unit pursuant
to this Agreement, the Participant hereby acknowledges that the Board has
adopted a policy pursuant to which the Participant may be required to repay
amounts otherwise paid pursuant to this Agreement to the extent (a) such amounts
were predicated upon achieving certain financial results that were subsequently
the subject of a material restatement of Company financial statements filed with
the Securities and Exchange Commission; (b) the Board determines the Participant
engaged in intentional misconduct that caused or substantially caused the need
for the material restatement; and (c) a lower payment would have been made to
the Participant based upon the restated financial results (collectively, the
“Policy”). By accepting the grant of the Performance Unit pursuant to this
Agreement, the Participant hereby agrees to be bound by the Policy and any
amendment or replacement thereof designed to comply with applicable law,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or to comport with good corporate governance practices, and to
repay amounts that the Participant may be required to be repay thereunder.

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

CAREER EDUCATION CORPORATION

[Name]

[Title]

ACCEPTANCE (OR REJECTION) OF AWARD BY PARTICIPANT

The undersigned, the Participant, hereby:    (select one of the options below)

 

         ACCEPTS the award of the Performance Unit as set forth in this
Agreement and agrees to be bound by the terms and conditions of this Agreement
and the Plan.

 

         REJECTS the award of the Performance Unit contemplated by this
Agreement and forfeits all rights relating thereto. Please note that a rejection
of this Award has no impact on any other award of options, restricted stock or
restricted stock units you have previously received, including any restrictive
covenants you are subject to pursuant to the agreement(s) governing your
previous awards.

 

Date:                                               

 

      (Signature of Participant)      
Print Name:                                   
                                      

Please sign and return a fully executed .pdf of this Performance Unit Agreement
by                 , 20     to                              at CEC corporate via
email (                    ). Failure to do so will result in forfeiture of the
Award. Please retain a copy of this signed Performance Unit Agreement for your
records.

 

-11-



--------------------------------------------------------------------------------

Performance Unit Agreement

 

EXHIBIT A

PEER GROUP

 

1. American Public Education, Inc.

 

2. Bridgepoint Education, Inc.

 

3. Capella Education Company

 

4. DeVry, Inc.

 

5. Grand Canyon Education Inc.

 

6. Graham Holdings Company

 

7. K-12 Inc.

 

8. Lincoln Education Services Corporation

 

9. National American University Holdings Inc.

 

10. Strayer Education Inc.

 

11. Universal Technical Institute Inc.

 

-12-